Case 17-00044-mdc   Doc 18   Filed 07/20/17 Entered 07/20/17 15:04:36   Desc Main
                             Document Page 1 of 5
Case 17-00044-mdc   Doc 18   Filed 07/20/17 Entered 07/20/17 15:04:36   Desc Main
                             Document Page 2 of 5
Case 17-00044-mdc   Doc 18   Filed 07/20/17 Entered 07/20/17 15:04:36   Desc Main
                             Document Page 3 of 5
Case 17-00044-mdc   Doc 18   Filed 07/20/17 Entered 07/20/17 15:04:36   Desc Main
                             Document Page 4 of 5
Case 17-00044-mdc   Doc 18   Filed 07/20/17 Entered 07/20/17 15:04:36   Desc Main
                             Document Page 5 of 5




                      20th                            July
